DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 28 February 2022 has been entered.  After entry of the amendment claims 9-16 are currently pending in the application.

Drawings
The drawings submitted on 28 February 2022 are deemed acceptable for examination by the examiner.

References Cited By the Examiner
Isaji (US Patent No. 5,884,856 A) teaches a method and system for reclaiming aggregate from concrete waste material which includes a crushing step and a sorting step. The system separates gravel, crushed stones, sand, cement and mortar.
Williams et al (US Patent No. 6,582,610 B2) teaches a concrete grindings reclamation system which separates water, sand, and cement particles from a fluid slurry with concrete grindings.
Juilland et al (US Patent No. 10,029,951 B2) teaches a method of retrieving aggregates and powdery mineral material from a source material comprising hardened mineral binder and aggregates.
The above references fail tor recite of the cumulative limitations found in the instant claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madsen on 18 July 2022.


The application has been amended as follows: 
In claim 9, line 9, the term “comprises:” has been deleted and replaced with the phrase: -- comprises the steps of: --.
In claim 9, line 10, the phrase “the feed of the system” has been deleted and replaced with the phrase: -- feeding the attrition system --.
In claim 9, line 10, the term “it” has been deleted and replaced with the phrase: -- the feed material --.
In claim 9, line 11, the phrase “the attrition of feed material” has been deleted and replaced with the phrase: -- attriting the feed material to form ground feed material --.
In claim 9, line 12, the phrase “the separation of” has been deleted and replaced with the term: -- separating – and the phrase “is carried out” has been deleted.
In claim 10, lines 1-2, the phrase “feeding the attrition system” has been deleted.
In claim 11, line 1, the term “separation” has been deleted and replaced with the phrase: -- separating step --.
In claim 12, line 1, the phrase “the attrition” has been deleted and replaced with the phrase: -- the attriting step --.
In claim 12, line 2, the phrase “of the ball or cylpebs type” has been deleted and replaced with the phrase: -- selected from balls or cylpebs --.
In claim 13, line 1, the phrase “the attrition” has been deleted and replaced with the phrase: -- the attriting step --.
In claim 14, line 1, the phrase “the attrition” has been deleted and replaced with the phrase: -- the attriting step --.
In claim 14, line 2, the term “whose” has been deleted and replaced with the term:
-- including --.
	In claim 14, line 2, after the term “cylpebs” the following term has been inserted:
-- that --.
	In claim 15, line 1, the phrase “rotational speed of the attrition system” has been deleted and replaced with the phrase: -- attrition system has a rotational  speed that --.
	
	In claim 16, line 1, the phrase “the speed of the gas” has been deleted and replaced with the phrase: -- a gas is --.
	In claim 16, line 2, after the term “system” the following phrase has been inserted:
-- at a speed that --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious all of the cumulative limitations recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
July 19, 2022